DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments filed 6/28/2022
Applicant’s Amendments/Arguments, in tandem with the Examiner’s Amendment below, are seen to overcome the informalities of record, and therefore the previous claim and drawing objections are withdrawn.
Applicant’s Amendment/Arguments are seen to overcome the prior art rejections of record. Furthermore, the claims are found to be allowed for the Reasons below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Rudy Kratz on 8/19/2022.

The claims have been amended as follows: 

1.	A heated and chilled water dispenser comprising:
	a housing; 
	at least one chilled water container;
	a hot water tank assembly comprising  at least one hot water tank, the at least one hot water tank comprising a heating element; 
an inlet line having a level control valve, the inlet line connectable to a mains pressure water supply and configured to deliver water to the at least one chilled water container and the inlet plenum chamber
a fill pipe connecting the at least one hot water tank and the inlet plenum chamber for supplying water from the inlet plenum chamber to the at least one hot water tank;
 a steam return pipe connecting the at least one hot water tank and the inlet plenum chamber for returning steam from the at least one hot water tank to the inlet plenum chamber;
	a thermostat coupled to the at least one hot water tank for controlling the heating element and thus temperature of water within the at least one hot water tank; 
	a two way outlet tap configured for dispensing hot water from the at least one hot water tank or chilled water from the at least one chilled water container in accordance with a user’s selection; and
	a liquid delivery device coupled to the at least one hot water tank for supplying hot water from the at least one hot water tank, said device being arranged to be actuated by the outlet tap;
	wherein the inlet line feeds water from the mains pressure supply via the level control valve which is mechanically controlled by a float within the inlet plenum chamber. 

Allowable Subject Matter
Claims 1-2 and 5-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, closest prior art combination of record Hung (US 20130312426)/Morellatto (US 5766453) do not teach “an inlet line having a level control valve, the inlet line connectable to a mains pressure water supply and configured to deliver water to the at least one chilled water container and the inlet plenum chamber…wherein the inlet line feeds water from the mains pressure supply via the level control valve which is mechanically controlled by a float within the inlet plenum chamber” in the context of the claim. Hung (FIGs 6-7) discloses level-responsive valves 301, 33. However, valve 301 is not at a line “connectable to a mains pressure water supply and configured to deliver water to the at least one chilled water container and the inlet plenum chamber” while valve 33 is not “mechanically controlled by a float within the inlet plenum chamber”. This is largely due to Hung having a different fluid communication circuit than the applicant’s invention.
	No prior art remedies the deficiencies of Hung, and an attempted modification would drastically change the intended operation of Hung. Therefore, claim 1 is non-obvious.
	Claims 2 and 5-19 are also allowed by virtue of their dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C WILLIAMS/Primary Examiner, Art Unit 3753